EXHIBIT 12 OHIO POWER COMPANY CONSOLIDATED Computation of Consolidated Ratios of Earnings to Fixed Charges (in thousands except ratio data) Twelve Six Months Months Year Ended December 31, Ended Ended 2003 2004 2005 2006 2007 6/30/2008 6/30/2008 EARNINGS Income Before Income Taxes $ 389,430 $ 306,226 $ 375,397 $ 346,967 $ 417,149 $ 471,854 $ 284,902 Fixed Charges (as below) 126,168 130,599 125,551 149,017 173,793 180,323 94,205 Total Earnings $ 515,598 $ 436,825 $ 500,948 $ 495,984 $ 590,942 $ 652,177 $ 379,107 FIXED CHARGES Interest Expense $ 106,464 $ 118,685 $ 103,352 $ 97,084 $ 127,352 $ 143,922 $ 76,235 Credit for Allowance for Borrowed Funds Used During Construction 3,904 4,814 16,399 42,733 36,641 26,601 13,070 Estimated Interest Element in Lease Rentals 15,800 7,100 5,800 9,200 9,800 9,800 4,900 Total Fixed Charges $ 126,168 $ 130,599 $ 125,551 $ 149,017 $ 173,793 $ 180,323 $ 94,205 Ratio of Earnings to Fixed Charges 4.08 3.34 3.98 3.32 3.40 3.61 4.02
